Citation Nr: 1122403	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  10-00 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for left ear hearing loss.

2.  Entitlement to service connection for a left ankle disorder.

3.  Entitlement to service connection for a right ankle disorder.

4.  Entitlement to service connection for hay fever.

5.  Entitlement to service connection for scars of the left hand.

6.  Entitlement to service connection for scars of the left forearm.

7.  Entitlement to service connection for a chronic heart condition.

8.  Entitlement to service connection for acquired psychiatric disorder to include posttraumatic stress disorder and chronic adjustment disorder.

9.  Entitlement to service connection for bronchitis.

10.  Entitlement to service connection for sinusitis.

11.  Entitlement to service connection for fibromyalgia.

12.  Entitlement to service connection for narcolepsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to January 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the benefits sought.  Notably, the Veteran perfected an appeal from a June 2008 rating decision that adjudicated the first 10 issues listed above.  

By way of a November 2009 statement from the Veteran's representative, the Veteran raised a claim of entitlement to dependency allowance.  Thus, the claim for entitlement to dependency allowance is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a VA Form 9 received by the RO in January 2010, and again in a VA Form 9 received by the RO in February 2011, the Veteran requested a Travel Board hearing before the Board at the RO.  To date he has not been scheduled for such a hearing, and thus this case must be remanded.

The issues of entitlement to service connection for fibromyalgia and for narcolepsy were denied in an October 2010 rating decision.  The Veteran submitted a notice of disagreement (NOD) as to those determinations in November 2010 (as reflected in a report of contact in that month).  However, there is no indication in the claims folder that the RO has issued the Veteran a statement of the case after the Veteran filed that NOD. 

The United States Court of Appeals for Veterans Claims (Court) has held that where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  As there is no indication in the claims folder that the RO has issued the Veteran a statement of the case, unless it has already done so, the RO must issue the Veteran a statement of the case addressing the issues of entitlement to service connection for fibromyalgia and for narcolepsy.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a Statement of the Case addressing the issues of entitlement to service connection for fibromyalgia and for narcolepsy, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on those issues.

2.  The Veteran should be scheduled for a hearing before a traveling Veterans Law Judge following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.707 (2010).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

